Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 1 of 13 Page ID #:4197



  1
  2
  3
  4
  5
  6
  7
  8
                          UNITED STATES DISTRICT COURT
  9
                        CENTRAL DISTRICT OF CALIFORNIA
 10
                                 SOUTHERN DIVISION
 11
 12
       INTELLECTUAL PIXELS LIMITED,             Case No. 8:19-cv-01432-JVS-KES
 13
 14                               Plaintiff,    STIPULATED COVID-19
                                                ADDENDUM TO PROTECTIVE
 15         v.                                  ORDER (DOCKET NO. 49)
 16
       SONY INTERACTIVE                         Jury Trial Demanded
 17    ENTERTAINMENT LLC;
 18
                                   Defendant.
 19
 20
 21
 22
 23
 24
 25
 26
 27
                  STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
 28                           Case No. 8:19-cv-01432-JVS-KES
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 2 of 13 Page ID #:4198



  1         WHEREAS, Plaintiff Intellectual Pixels Limited (“IPL”) and Defendant Sony
  2   Interactive Entertainment LLC (“SIE”) (collectively, “the Parties”) have worked
  3   together to reconcile the needs of this case with the exigencies of the ongoing public
  4   health emergency;
  5         WHEREAS, the Parties believe that discovery in this action is likely to involve
  6   production of confidential and proprietary source code for which special protection
  7   from public disclosure and from use for any purpose other than prosecuting this
  8   litigation may be warranted;
  9         WHEREAS the Court entered the Parties Stipulated Protective Order on
 10   November 15, 2019 (Dkt. No. 49) (“the Protective Order”);
 11         WHEREAS, after the Parties entered into the Protective Order, the outbreak of
 12   the novel coronavirus (COVID-19) has been declared a global pandemic by the World
 13   Health Organization, and the Centers for Disease Control and Prevention has
 14   described the outbreak of COVID-19 in the United States as a “rapidly evolving
 15   situation” and has recommended social distancing to limit further community spread
 16   of COVID-19;
 17         WHEREAS, in response to the COVID-19 pandemic, numerous states and
 18   localities have issued “shelter-in-place” or “stay-at-home” orders and advisories as
 19   part of their efforts to prevent the spread of the disease, including those currently in
 20   place in Texas, California, Massachusetts, and Washington, D.C., which vary in scope
 21   and duration but generally require businesses not considered “essential” to close their
 22   physical offices and continue their operations remotely;
 23         WHEREAS, in addition to these orders and advisories, numerous state and
 24   federal courts, including the U.S. District Court for the Central District of California,
 25   have issued Orders restricting or preventing public access to courthouses given the
 26   severity of risk to persons by the spread of COVID-19;
 27
 28
                                                  -1-
                    STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
                                Case No. 8:19-cv-01432-JVS-KES
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 3 of 13 Page ID #:4199




  1           WHEREAS, it is not possible to permit the parties to inspect one another’s
  2   source code pursuant to the in-person review procedures of the existing Protective
  3   Order due to the public health orders and advisories summarized above;
  4           WHEREAS, solely during this period of national and international public health
  5   emergency, and terminating once the in-person inspection provisions the Protective
  6   Order can again be followed, SIE is willing to substitute certain important security
  7   precautions with alternate provisions intended to approximate as closely as practicable
  8   the same level of security while allowing discovery in this action to continue while the
  9   public health restrictions are in place; and
 10           WHEREAS, Plaintiff acknowledges the exceptional exigencies presented by the
 11   international health emergency and will not later argue that SIE’s accommodations
 12   during this emergency constitute a proper approach in any other circumstances;
 13           NOW THEREFORE, it is hereby stipulated among the Parties and ORDERED
 14   that:
 15           1.    Scope of Order. This COVID-19 Addendum to the Protective Order
 16   shall be effective immediately upon entry and shall continue in effect until the in-
 17   person inspection regime of the Protective Order can be reinstated or August 1, 2020,
 18   whichever is sooner.
 19           2.    Modifications to Paragraph 10 of Protective Order (Dkt. No. 49).
 20   While this COVID-19 Addendum to the Protective Order is in effect, Paragraph 10 of
 21   the Protective Order in this action shall be modified as follows:
 22      (a) Access to a Party’s Source Code Material shall be provided only on single
 23            “stand-alone” computer (the “Source Code Computer”). The Source Code
 24            Computer may not be connected to any network, including a local area
 25            network (“LAN”), an intranet, or the Internet. All network and USB ports and
 26
 27                                                  -2-
 28                 STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 4 of 13 Page ID #:4200




  1          wireless transmitters shall be disabled and the Source Code Computer shall
  2          not be connected to a printer in any way. The Source Code Computer may be
  3          encrypted and/or protected by two-factor authentication. The Source Code
  4          Computer will be shipped (via hand carry, Federal Express, or other similarly
  5          reliable courier) by the producing Party to a single location mutually agreed
  6          upon by the Parties, which may include the primary residence of the receiving
  7          Party’s Outside Consultant that has signed the Revised Undertaking Form
  8          (Appendix A). The Source Code Computer may not be removed from said
  9          single location, except to be returned to Defendant via hand carry, Federal
 10          Express, or other similarly reliable courier. The Source Computer shall be
 11          returned to Defendant within ten (10) days of the expiration of the COVID-19
 12          Addendum to the Protective Order;
 13     (b) The receiving Party shall make reasonable efforts to restrict its requests for
 14          access to the Source Code Computer to normal business hours, which for
 15          purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m. Pacific Time
 16          on weekdays, upon five (5) business days’ notice. However, upon reasonable
 17          notice from the receiving party, the producing Party shall make reasonable
 18          efforts to accommodate the receiving Party’s request for access to the Source
 19          Code Computer outside of normal business hours. At each scheduled date and
 20          time for inspection, the producing Party shall provide the receiving Party’s
 21          representative reviewing the Source Code (the “Reviewer”) a time-varying
 22          passcode to allow access to the Source Code Computer. At the end of
 23          inspection, the Reviewer shall log out and shutdown the Source Code
 24          Computer, and is not permitted to access the Source Code Computer outside
 25          of agreed-upon times. The producing Party shall be permitted to initiate a
 26
 27                                             -3-
 28              STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 5 of 13 Page ID #:4201




  1          video conferencing session with the Reviewer, using a computer separate
  2          from the Source Code Computer, to visually monitor the activities of the
  3          Reviewer during the review, but only to ensure that no unauthorized electronic
  4          records of the Source Code are being created or transmitted in any way.
  5          Notwithstanding anything else in this Order, a single webcam provided by
  6          producing Party shall be located near the Source Code Computer and enabled
  7          during any review session to allow such monitoring through a video
  8          conferencing session. The webcam may be positioned in a manner that avoids
  9          revealing any work product by the Reviewer. The Reviewer shall not copy,
 10          remove, or otherwise transfer any Source Code Material from the Source
 11          Code Computer including, without limitation, copying, removing, or
 12          transferring the Source Code Material onto any recordable media or recording
 13          device. The Reviewer shall be permitted to take notes relating to the Source
 14          Code Material but may not copy the Source Code Material, or any portion of
 15          the Source Code Material, into the notes and may not take such notes
 16          electronically on the Source Code Computer itself.
 17     (c) The producing Party shall take reasonable efforts to provide the receiving
 18          Party and the Reviewer with information explaining how to start, log on to,
 19          and operate the Source Code Computer in order to access the produced Source
 20          Code Material on the Source Code Computer, including by providing the
 21          time-varying passcode during the scheduled inspection;
 22     (d) [NO CHANGE] The producing Party will produce Source Code Material in
 23          computer searchable format on the Source Code Computer as described
 24          above. The receiving Party’s outside counsel and/or experts shall have access
 25
 26
 27                                            -4-
 28              STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 6 of 13 Page ID #:4202




  1          to the same source code review software and tools as provided to the
  2          producing Party’s outside counsel and/or experts when reviewing source code;
  3     (e) [NO CHANGE] Access to Protected Material designated RESTRICTED
  4          CONFIDENTIAL SOURCE CODE shall be limited to outside counsel of
  5          record in this Action and up to three (3) outside consultants or experts (i.e.,
  6          not existing employees of a Party or an affiliate of a Party) retained for the
  7          purpose of this litigation and approved to access such Protected Materials
  8          pursuant to paragraph 5(e) above. A receiving Party may include excerpts of
  9          Source Code Material in a pleading, exhibit, expert report, discovery
 10          document, deposition transcript, other Court document, provided that the
 11          Source Code Documents are appropriately marked under this Order, restricted
 12          to those who are entitled to have access to them as specified herein, and, if
 13          filed with the Court, filed under seal in accordance with the Court’s rules,
 14          procedures and orders;
 15     (f) [NO CHANGE] To the extent portions of Source Code Material are quoted in
 16          a Source Code Document, either (1) the entire Source Code Document will be
 17          stamped and treated as RESTRICTED CONFIDENTIAL SOURCE CODE or
 18          (2) those pages containing quoted Source Code Material will be separately
 19          stamped and treated as RESTRICTED CONFIDENTIAL SOURCE CODE;
 20     (g) [NO CHANGE] No electronic copies of Source Code Material shall be made
 21          without prior written consent of the producing Party, except as necessary to
 22          create documents which, pursuant to the Court’s rules, procedures and order,
 23          must be filed or served electronically, subject to the restrictions of Paragraph
 24          16;
 25
 26
 27                                              -5-
 28                STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 7 of 13 Page ID #:4203




  1     (h) The receiving Party shall be permitted to request a reasonable number of
  2          printouts and photocopies of Source Code Material, all of which shall be
  3          designated and clearly labeled “RESTRICTED CONFIDENTIAL SOURCE
  4          CODE,” and the receiving Party shall maintain a log of all such files that are
  5          printed or photocopied; printouts of Source Code that exceed 60 contiguous
  6          pages or 20% or more of a specific software release will be presumed to be
  7          unreasonable unless the receiving Party provides a compelling justification
  8          that such printed portions are necessary. The burden will be on the receiving
  9          Party to demonstrate that such portions are no more than is reasonably
 10          necessary for a permitted purpose, and not merely for the purpose of review
 11          and analysis in another location. To request printouts of Source Code
 12          Material, the receiving Party shall identify to the producing Party by file name
 13          and line number the requested files to be printed. The producing Party will
 14          prepare paper copies of the requested printouts and send the paper copies to an
 15          agreed-upon address pursuant to Paragraph 10(k) within ten (10) business
 16          days.
 17     (i) [NO CHANGE] A receiving Party of any paper copies of Source Code
 18          Material must always keep the paper copies of the Source Code at the office
 19          of the receiving Party’s outside counsel of record or experts, and in a locked
 20          storage container at the office of the receiving Party’s outside counsel of
 21          record or experts when the paper copies of the Source Code are not in use.
 22          The receiving Party may not reproduce the paper copies of the Source Code,
 23          absent written agreement of the producing Party;
 24     (j) The Parties acknowledge that depositions may be scheduled during the scope
 25          of the COVID-19 Addendum. Should a Receiving Party wish to use any
 26
 27                                             -6-
 28               STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 8 of 13 Page ID #:4204




  1          printouts of Source Code designated as “RESTRICTED CONFIDENTIAL
  2          SOURCE CODE” at a deposition during the scope of the COVID-19
  3          Addendum, the Receiving Party must notify the Producing Party in writing at
  4          least five (5) calendar days before the date of the deposition identifying by
  5          Bates production number the specific page(s) that the Receiving Party intends
  6          to actually mark at the deposition. For requests of Source Code that in the
  7          aggregate total 100 pages or more, the Receiving Party shall notify the
  8          Producing Party in writing at least ten (10) calendar days before the date of
  9          deposition. The Producing Party will then make printed copies of the
 10          identified Bates page(s) available to the Receiving Party at the deposition by
 11          providing printed copies to the witness and examining attorney. Copies of
 12          Source Code designated as “RESTRICTED CONFIDENTIAL SOURCE
 13          CODE” that are marked as deposition exhibits must not be provided to the
 14          court reporter or attached to deposition transcripts; rather the deposition
 15          record will identify such an exhibit by its production numbers. All printouts
 16          of Source Code designated as “RESTRICTED CONFIDENTIAL SOURCE
 17          CODE” used during a deposition must be destroyed by the Receiving Party at
 18          the conclusion of the deposition;
 19     (k) [NO CHANGE] A producing Party’s Source Code Material may only be
 20          transported by the receiving Party by a person authorized under paragraph
 21          10(e) above to another person authorized under paragraph 10(e) above, on
 22          paper via hand carry, via Federal Express, or via other similarly reliable
 23          courier with tracking capabilities provided that the receiving party does not
 24          transport more than 50 pages of Source Code Material in the same package.
 25
 26
 27                                              -7-
 28               STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 9 of 13 Page ID #:4205




  1           Source Code Material may not be transported or transmitted electronically
  2           over a network of any kind, including a LAN, an intranet, or the Internet.
  3   3.    Effect on Other Paragraphs of Protective Order. All terms of the Protective
  4   Order remain in full effect to the extent they are not expressly modified in this
  5   COVID-19 Addendum to the Protective Order.
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27                                              -8-
 28                STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
 Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 10 of 13 Page ID
                                   #:4206



1    Dated: May 21, 2020                 By: /s/ Kalpana Srinivasan
2                                        Kalpana Srinivasan
                                         Max L. Tribble, Jr.
3                                        Krysta Kauble Pachman
4                                        Jesse-Justin Cuevas
                                         SUSMAN GODFREY L.L.P.
5                                        1900 Avenue of the Stars, 14th Floor
6                                        Los Angeles, CA 90067
                                         ksrinivasan@susmangodfrey.com
7                                        mtribble@susmangodfrey.com
8                                        kpachman@susmangodfrey.com
                                         jcuevas@susmangodfrey.com
9                                        Telephone: (310) 789-3100
10                                       Facsimile: (310) 789-3150

11                                       Michael F. Heim
12                                       Eric Enger
                                         Blaine Larson
13                                       William B. Collier, Jr.
14                                       HEIM, PAYNE & CHORUSH, LLP
                                         1111 Bagby St., Suite 2100
15                                       Houston, Texas 77002
16                                       mheim@hpcllp.com
                                         eenger@hpcllp.com
17                                       blarson@hpcllp.com
18                                       Telephone: (713) 221-2000
                                         Facsimile: (713) 221-2021
19
20                                       Attorneys for Plaintiff Intellectual Pixels
                                         Limited
21
22
23
24
25
26
27                                        -9-
28              STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
 Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 11 of 13 Page ID
                                   #:4207



1    Dated: May 21, 2020                 By: /s/ Mark. D Flanagan
2                                        Mark D. Flanagan
                                         Joseph F. Haag
3                                        S. Dennis Wang
4                                        WILMER CUTLER PICKERING
                                         HALE AND DORR LLP
5                                        950 Page Mill Road
6                                        Palo Alto, CA 94304
                                         Telephone: (650) 858-6000
7                                        Facsimile: (650) 858-6100
8
                                         James M. Dowd
9                                        WILMER CUTLER PICKERING
10                                       HALE AND DORR LLP
                                         350 South Grand Ave., Suite 2100
11                                       Los Angeles, CA 90071
12                                       Telephone: (213) 443-5393
                                         Facsimile: (213) 443-5400
13
14                                       Attorneys for Defendant Sony Interactive
                                         Entertainment LLC
15
16
17
18   IT IS SO ORDERED.
19
20   Dated: May 21, 2020                    ____________________________
21                                                Karen E. Scott
                                            United States Magistrate Judge
22
23
24
25
26
27                                       -10-
28              STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
 Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 12 of 13 Page ID
                                   #:4208



1                          UNITED STATES DISTRICT COURT
2                        CENTRAL DISTRICT OF CALIFORNIA
3                                  SOUTHERN DIVISION
4
     INTELLECTUAL PIXELS LIMITED,
5
6
                                    Plaintiff, Case No. 8:19-cv-01432-JVS-KES
7
8
              v.
9
10
     SONY INTERACTIVE
11
     ENTERTAINMENT LLC;
12
13
                                  Defendant.
14
15
                           APPENDIX A
16   UNDERTAKING OF RECIPIENT OF SOURCE CODE COMPUTER UNDER
17           COVID-19 ADDENDUM TO PROTECTIVE ORDER
18         I, ___________________________________________, declare that:
19   1.    My address is ____________________________________________________.
20   My current employer is _________________________________________________.
21   My current occupation is ________________________________________________.
22   2.    I have received a copy of the Protective Order and the COVID-19 Addendum to
23   the Protective Order in this action. I have carefully read and understand the
24   provisions of the Protective Order and the COVID-19 Addendum to the Protective
25   Order.
26
27                                             -11-
28                 STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
 Case 8:19-cv-01432-JVS-KES Document 107 Filed 05/21/20 Page 13 of 13 Page ID
                                   #:4209



1    3.      I will comply with all of the provisions of the Protective Order and the COVID-
2    19 Addendum to the Protective Order. I will hold in confidence, will not disclose to
3    anyone not qualified under the Protective Order, and will use only for purposes of this
4    action any information designated as “CONFIDENTIAL,” “RESTRICTED --
5    ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE
6    CODE” that is disclosed to me.
7    4.      Promptly upon termination of this action, I will return all documents and things
8    designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES
9    ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my
10   possession, and all documents and things that I have prepared relating thereto, to the
11   outside counsel for the party by whom I am employed and in the case of designated
12   electronic data I have received in this action, I will promptly delete it and retain no
13   copies upon termination of this action.
14   5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement
15   of the Protective Order in this action. I understand that my obligations under the
16   COVID-19 Addendum to the Protective Order and this Undertaking continue after the
17   term of the COVID-19 Addendum to the Protective Order expires.
18
19           I declare under penalty of perjury that the foregoing is true and correct.
20
21   Signature:

22
23   Date:

24
25
26
27                                               -12-
28                 STIPULATED COVID-19 ADDENDUM TO PROTECTIVE ORDER
